EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Tyler M. Jeffs Reg. No. 67,235 on 2/11/2021.

The following claims have been amended as:
1. (currently amended) A processor-implemented method for managing a plurality of instances on a display screen of a display unit, comprising: 
establishing connection between the display unit and a plurality of devices, wherein the plurality of instances run on the plurality of devices; and 
responsive to a first device of the plurality of devices entering a communication range of the display unit, simultaneously displaying on the display screen of the display unit the plurality of instances; 
wherein: 
establishing the connection between the display unit and the plurality of devices includes receiving, from the first device of the plurality of devices, an indication that the first device has scanned a quick response (QR) code associated with the display unit; 

the plurality of instances comprise, from a first device of the plurality of devices, both:  
a remote instance that runs on processing and memory resources from the first device, through which a command executed on the display unit is executed on the first device; and 
a local instance that runs on processing and memory resources of the display unit instead of the first device to execute an operating system for the first device.

9. (currently amended) A system, comprising: 
an operation engine to manage a display unit, wherein responsive to a first device of a plurality of devices entering a communication range of the display unit, a display screen of the display unit is to simultaneously display the plurality of instances; 
a network engine to establish connection between the display unit and a plurality of devices, wherein: 
a plurality of instances run on the plurality of devices;
establishing the connection between the display unit and the plurality of devices includes receiving, from the first device of the plurality of devices, an indication that the first device has scanned a quick response (QR) code associated with the display unit; and 

a window engine to create windows on the display unit to display the plurality of instances; 
a remote operation engine to allow remote operation of the plurality of instances displayed on the display unit; and 
an interaction engine to: 
manage interactions between the plurality of instances displayed on the display unit; and 
facilitate interactions between the plurality of instances by installed program code on an operating system of each instance; 
wherein the plurality of instances include, from a first device of the plurality of devices both: 
a remote instance that runs on processing and memory resources from the first device, through a command executed on the display unit is executed on the first device; and 
a local instance that runs on processing and memory resources of the display unit instead of the first device to execute an operating system for the first device.

14. (currently amended) A non-transitory computer-readable medium comprising instructions which, when executed, cause a display unit to: 

responsive to a first device of the plurality of devices entering a communication range of the display unit, display simultaneously on a display screen of the display unit the plurality of instances;
wherein: 
establishing the connection between the display unit and the plurality of devices includes receiving, from the first device of the plurality of devices, an indication that the first device has scanned a quick response (QR) code associated with the display unit; 
scanning of the QR code by the first device automatically causes the first device to initiate a pairing process with the display unit; and 
the plurality of instances comprise, from a first device of the plurality of devices, both: 
a remote instance that runs on processing and memory resources from the first device, through which a command executed on the display unit is executed on the first device; and 
a local instance that runs on processing and memory resources of the display unit instead of the first device to execute an operating system for the first device.

The following is an examiner’s statement of reasons for allowance:

when taken in the context of the claims as a whole.
At best prior art of record found, specifically, Lu (US 8,594,467 B2) discloses an Interactive Virtual Display comprising a display surface 110 with a display interface module 110 that is in communication with one or more heterogeneous computing devices 105 via wired or wireless connections to network 155 wherein the display interface module 110 allows for the display surface to display the screen contents of the multiple remote heterogeneous computing devices concurrently as screen streams (FIG. 1 and 8:46-67, 9:1-11, 10:54-59) and host run on each of the remote heterogeneous computing devices 105 in communication with the agent running on the display such that user inputs at the display are sent from the display agent to be performed by the associated heterogeneous computing device (11:30-52); Sakai (US 2013/0194238 A1) discloses tabletop state of an information processing device (FIG. 2 and [0106]) that comprises an extreme close range communication unit receiving non-contact communication signals from a user-owned terminal ([0123]), the information processing device communicates with other devices such as tablet terminals and mobile terminals, such as user-owned smartphones.  A “3 screen” configuration can be made using the 3 types of devices, namely the information processing device, mobile terminal, and tablet terminal that links the screens.  When user owned terminal is brought into close proximity with the information processing device, data exchange between the user owned terminal make operable objects.  Simultaneous operation from multiple users on 
In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9 and 14 as a whole.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO 

/KC/Examiner, Art Unit 2143    

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143